Citation Nr: 0712312	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits in excess of $300 prior to 
August 1, 2006, and in excess of $135 since that date, for 
C.D.C., the veteran's minor child.  


REPRESENTATION

Appellant not represented

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 Special Apportionment 
Decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the appellant's claim of entitlement to an increased 
apportionment of the veteran's compensation award.  

The appellant testified before the undersigned sitting at the 
RO (Travel Board hearing) in October 2003.  A transcript of 
that hearing is of record.  

In April 2004 the Board remanded the claim so that VCAA 
notice could be provided to the veteran and the appellant, 
and for compliance with contested claims procedures.  See 
38 C.F.R. §§ 19.101, 19.102, 20.713 (2006).  The development 
requested in the April 2004 remand has been completed.  

In a May 2006 Special Apportionment Decision, reduction of 
the apportionment for C.D.C. to $135 was proposed.  In July 
2006 both the appellant and the veteran were informed that 
the apportionment was reduced, effective August 1, 2006.  


FINDINGS OF FACT

1.  The appellant is the mother of C.D.C., one of the 
veteran's minor children.  

2.  The veteran is currently in receipt of a 100 percent 
disability rating for service connected schizophrenia.  

3.  Prior to August 1, 2006, the apportionment to the 
appellant for C.D.C. was $300 monthly.  The apportionment has 
been $135 monthly since that date.  

4.  An increase in the amount apportioned from the veteran's 
VA benefits for C.D.C. would cause the veteran financial 
hardship.  


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
VA disability compensation benefits on behalf of C.D.C. have 
not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
An apportionment decision involves deciding how existing 
benefits are to be paid.  Under the reasoning in Sims, the 
VCAA is not applicable to this claim.  In any event, both the 
appellant and the veteran were furnished with VCAA notice in 
January 2005.  

The Board finds that there is no indication that additional 
action is needed to comply with any existing duty to assist 
the parties.  Neither the appellant nor the veteran has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Examinations and medical opinions are not necessary for an 
apportionment claim.  

II.  Analysis

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2006).  

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  

More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran's children are not residing with him and the veteran 
is not reasonably discharging his responsibility for the 
children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. § 3.450(a)(1)(ii).  

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income, and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451.

Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

The record contains a birth certificate showing that C.D.C. 
was born to the appellant and the veteran in April 1991.  An 
apportionment of $21 a month was initially awarded to the 
appellant on behalf of C.D.C. in May 1994.  At that time, the 
veteran was service connected for schizophrenia, evaluated as 
30 percent disabling.  A March 1995 rating decision 
subsequently increased the evaluation of schizophrenia to 100 
percent, effective in January 1992.  That rating decision 
reflects that the veteran was not working and his only 
sources of income were his VA and Social Security 
Administration (SSA) benefits.  There is no evidence that the 
veteran has had any other sources of income during the course 
of this appeal.  

A May 1996 RO decision found that the veteran was not 
competent to handle disbursement of funds, and an attorney 
was named as his custodian in February 1997.  

A June 1996 Special Apportionment Decision increased the 
apportionment awarded to the appellant on behalf of C.D.C. to 
$250 a month.  An October 2001 Special Apportionment Decision 
again increased the apportionment to $300 a month, effective 
September 2001.  The May 2006 Special Apportionment Decision 
subsequently reduced the apportionment to $135, however, a 
March 2005 Order from the Court of Common Pleas of Allegheny 
County, Pennsylvania, Family Division (Family Court) ordered 
$165 in monthly support to the appellant for C.D.C., 
effective in March 2005.  Thus, no overall reduction in the 
amount of support for C.D.C. occurred.  Rather, from March 
2005 to August 2006, the appellant was in receipt of $165 of 
additional support for C.D.C.

In her July 2002 claim for an increased apportionment, the 
appellant stated that she had been unemployed and needed an 
increase in her son's apportionment as she had to pay for his 
dental and life insurance, which amounted to an extra $70 a 
month.  In August 2002 the appellant submitted a list of her 
income and expenses.  Monthly income included $772 in 
unemployment and $300 in support.  She reported $1,007 in 
monthly living expenses, with an extra $60 in expenses for a 
gas bill from another address.  She reported that total 
average living expenses were $1,054.  In her January 2003 
Form 9 (substantive appeal) the appellant reported that her 
unemployment benefits had stopped in October 2002.  

The record reflects that the veteran's VA disability 
compensation benefits are being apportioned for 4 dependents.  
As indicated in a June 1996 Special Apportionment Decision, 
the mother of the veteran's children, D.L.C. and R.L.W. was 
awarded $490 in monthly apportionment, while another June 
1996 decision awarded the mother of the veteran's child, 
D.J.C., $250 monthly, which was increased to $350 a month by 
an August 1997 decision.  

At the October 2003 Travel Board hearing, the appellant 
testified that her monthly income was $500 a month, from 
support and SSI, and that she had last worked in January 
2001.  She stated that she had tried looking for another job, 
but they were late at night and she could not leave her son 
alone.  

The appellant submitted a revised statement of income and 
expenses in January 2005.  She reported no income for herself 
and reiterated that she had been unemployed since January 
2002.  She reported income totaling $601 for her son, 
comprised of $300 in support and $301 in Social Security 
benefits.  She described monthly expenses totaling $817.29, 
comprised of rent, food, light, gas, phone, clothing, school, 
and insurance.  She described other monthly expenses totaling 
$203.94, comprised of cable, Visa, and a beneficial loan.  
Total reported expenses were $1,021.23.  

As noted above, the Family Court ordered that the veteran pay 
$165 monthly to the appellant on behalf of C.D.C.  In the 
same month, the Family Court also ordered monthly payments to 
the mothers of the veteran's other children totaling $451, 
thus resulting in a monthly child support payment of $616 
from March 2005.  

An October 2005 letter from the Social Security 
Administration to the veteran's custodian reflects that, 
beginning in November 2005, $343.20 would be taken from the 
veteran's SSA benefit to satisfy the child support orders.  

In an October 2005 letter, the veteran's custodian described 
his current financial situation.  He reported that the 
veteran had income of $1,445 from VA and, beginning November 
3, 2005, $280.80 from SSA.  He indicated that the remaining 
$273 of ordered child support was paid from the remaining SSA 
benefit.  He described the veteran's monthly expenses as $800 
for room and board, $60 for a bus pass, and $400 for personal 
use.  

Prior to this October 2005 letter from the veteran's 
custodian, the most recent statement of his income and 
expenses was from July 1996, when he reported income of 
$2,310 and expenses of $2,245.  

Based on the $165 child support awarded to the appellant by 
the March 2005 Court order, the RO reduced the monthly 
apportionment award to $135, effective August 1, 2006.  

The initial issue is whether the veteran is reasonably 
discharging his responsibility for C.D.C.'s support.  
38 C.F.R. § 3.450.  The record demonstrates that the 
appellant receives both a portion of the veteran's VA 
compensation benefit and a portion of his SSA benefit.  The 
veteran's VA disability compensation includes payment for 
four dependents.  The monthly apportionment to the appellant 
on behalf of C.D.C. exceeds the amount paid for one dependent 
($85 to $91 during the course of the appeal).  

In addition, the $300 apportionment exceeds the amount of 
support deemed appropriate by the Family Court in March 2005, 
and because, even after the August 2006 reduction, the 
appellant continued to receive the same total amount, from 
the ordered support and the apportionment, the Board finds 
that the veteran is providing reasonable financial support 
for C.D.C.  As a result, there is no basis to award the 
appellant apportionment of the veteran's benefits under 
38 C.F.R. § 3.450.  

While 38 C.F.R. § 3.450 requires a finding that a veteran is 
or is not reasonably discharging his duties to provide for 
his children, 38 C.F.R. § 3.451 has no such requirement.  
Therefore, the Board must consider the issue of whether a 
"special" apportionment may be paid.  

In July 2002 the appellant reported income exceeding 
expenses, thus, hardship was not demonstrated at that time.  
Although she reported in January 2003 that she had stopped 
receiving unemployment benefits in October 2002, she did not 
submit updated financial information until January 2005.  The 
updated financial information does indicate that the 
appellant has expenses exceeding income.  Thus, the Board 
finds that hardship is shown to exist, and special 
apportionment is for consideration.  

While the veteran's income as reported in July 1996 and 
October 2005 exceeds expenses, the Board concludes that the 
award of an apportionment in excess of $300 prior to August 
1, 2006, and in excess of $135 since that date, would result 
in hardship to the veteran.  

In this regard, the veteran's custodian reported income of 
$1,725.80 and expenses of $1,133, with an additional $400 for 
personal use, totaling $1,533 in monthly expenses.  While the 
$400 for personal use would arguably allow the veteran to 
make increased apportionment payments on behalf of C.D.C., 
this amount appears to include necessities such as clothing 
and food that is not included in his board, and, as such, can 
not serve as the basis for an increased apportionment for 
C.D.C.  The appellant reported a similar amount ($390) for 
food and clothing expenses in January 2005.  

Even with the $400 for personal use, the veteran's income 
still exceeds expenses by $192.80.  However, reported 
expenses in the amount of $1,533 do not take into account 
attorney's fees owed by the veteran.  A December 2002 letter 
from the veteran's custodian indicates that he was 
representing the veteran in the matter of child support for 
D.L.C. and R.L.W. and that his fees to date were $500.  In a 
January 2003 letter the custodian stated that he represented 
the veteran in a two count criminal complaint, and that his 
fee for representation in this matter was $1,500.  The record 
suggests that the veteran may have additional attorney's 
fees, as he appeared with counsel at conferences regarding 
support for C.D.C. and D.L.C. and R.L.W. in March 2005.  

In addition to attorney's fees totaling a minimum of $2,000, 
the March 2005 Family Court orders reflect that the veteran 
owes child support in arrears in the amounts of $21,206.58 
for D.J.C., $17,540.39 for D.L.C. and R.L.W., and $960 for 
C.D.C.  

In determining whether an increase in apportionment to the 
appellant would result in hardship to the veteran or to any 
other dependents of the veteran, the Board has also 
considered the fact that the veteran also pays apportionments 
of $840 to the mothers of his other children.  Considering 
his obligations to these other apportionees, the evidence 
suggests that a substantial increase in the apportionment to 
the child of the veteran in the appellant's custody might 
cause hardship to the veteran or to the other children of the 
veteran.

Based on the foregoing, the Board concludes that an increase 
in the apportionment to C.D.C. would likely cause hardship to 
the veteran, as such an increase would certainly make it 
difficult for the veteran to meet his expenses and make his 
child support payments (including arrearages totaling over 
$39,000).  Accordingly, the Board concludes that an increased 
apportionment for C.D.C. is not warranted.    


ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits in excess of $300 prior to 
August 1, 2006, and in excess of $135 since that date, for 
C.D.C., the veteran's minor child, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


